El Juez PresideNte Sr. QuiñONes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptandot los fundamentos de hecho de la sentencia ape-lada. ' r ■
Considerando que el testimonio de los tres testigos que han declarado en estos autos, mayores de edad y vecinos de la localidad donde radican los terrenos, en cuanto afirman que el promovente Don José Martinez Crespo ha venido pp-seyéndolos por más de ocho años quieta y pacíficamente y sin interrupción, y que los hubo por compra á Don Pedro Griusti, constituye una prueba suficiente de la adquisición del domi-nio de los terrenos de que se trata, por medio de la prescrip-ción ordinaria, con arreglo á la Orden Judicial de 4 de Abril de 1899, que es de aplicación al caso.
Visto el artículo 395 de la Ley Hipotecaria, la Orden General citada y el artículo 1840 del vigente Código Civil.
Fallamos que debemos revocar y revocamos la. sentencia apelada, declarando que á Don José Martínez Crespo corres-ponde el dominio del terreno reseñado en el escrito inicial del *151presente informativo; y en su consecuencia expídasele copia certificada de la presente resolución y de las demás constan-cias de los autos que solicitare, para su inscripción en el Re-gistro de la Propiedad.
Jueces concurrentes;. Sres. Hernández, Pigueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.